Citation Nr: 0614897	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for liver disease, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to an increased rating for diabetes mellitus 
with renal insufficiency, currently evaluated as 20 percent 
disabling.

6.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran testified at a May 2005 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  At the hearing, the veteran submitted 
additional evidence along with a waiver of initial RO review 
of the evidence.  See 38 C.F.R. § 20.1304 (2005).  The 
appellant and his representative requested that the hearing 
record be held open for 60 days for submission of additional 
evidence related to the veteran's claims on appeal.  

The claims file reflects that additional evidence was 
received in June 2005 and again in May 2006, without a waiver 
of initial RO review of the evidence.  The evidence consisted 
of a duplicate May 2003 physician's statement which had 
previously been reviewed by the RO; a statement by the 
veteran that he underwent eye surgery at the VA Medical 
Center (VAMC) in Alexandria in February 2006; and a June 2005 
statement by the veteran's private physician regarding the 
severity of his service-connected diabetes mellitus.  The new 
evidence submitted by the veteran is addressed in the body of 
the remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There are several reasons why this appeal must be remanded.  
Specifically, the veteran indicated during the May 2005 
hearing that there are several outstanding medical treatment 
reports pertaining to his claims for an increased rating, 
service connection and a TDIU.  The veteran also reported 
that in the upcoming weeks he was scheduled for various 
examinations at the VA Medical Center (VAMC) pertaining to 
his service-connected diabetes and secondary disorders 
arising from the diabetes.  38 C.F.R. §§ 3.159(c)(1)(2) 
(2005).  

With respect to his service-connected diabetes, the veteran 
testified that he has been told by his physician that he 
should no longer drive.  He stated that he was not able to 
walk more than 50 feet without being able to stop and rest 
and he was being considered for a portable oxygen unit.  He 
reported that his diabetes had been monitored at the local 
clinic once every six months but that it had been changed to 
every six weeks.  The medical evidence of record shows that 
the veteran's diabetes mellitus has been poorly controlled.  
In addition, in a June 2005 statement, the veteran's private 
physician indicated that the veteran was experiencing 
worsening symptoms as result of his poorly controlled 
diabetes.

With respect to his claim for heart disease, the veteran 
testified that he was hospitalized at the Lafayette General 
Hospital three weeks prior to the hearing for congestive 
heart failure due to the amount of medication that he was 
taking for the diabetes.   

As for his claim for service connection for an eye disorder, 
the veteran testified that he was scheduled to undergo an 
examination of the eyes to check for bleeding behind the eyes 
as a result of his diabetes.  In a statement received by the 
veteran in March 2006, he indicated that he underwent eye 
surgery at the VAMC in Alexandria in February 2006. 

Turning next to the claim for service connection for liver 
disease, the veteran reported that he received a letter from 
his VA physician 2 years ago indicating that there was minor 
bleeding of the liver and that his diabetes medication needed 
to be changed.

As for his claim for service connection for peripheral 
vascular disease, the veteran stated that he experiences 
occasional swelling of the legs and that he wears prescribed 
stockings for the swelling.

The treatment records and any outstanding examination reports 
noted above are relevant to the issues on appeal and must be 
secured.  38 C.F.R. § 3.159(c)(1)(2) (2005).

Given the veteran's allegation of increased disablement, 
there is also a duty to provide a thorough and 
contemporaneous examination in order to determine the current 
severity of his service-connected diabetes mellitus.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Also, considering the veteran's contentions and his 
claims for secondary service connection, there is a duty to 
provide examinations for the purpose of determining whether 
his diabetes has caused or aggravated any heart disease, eye 
disease, liver disease or peripheral vascular disease that 
may be present.  Id; see also 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board also notes that the veteran has indicated that he 
has been in receipt of Social Security Administration (SSA) 
disability benefits since 2000.  However, neither a copy of 
that award nor the underlying medical records are on file.  
The duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002) includes obtaining any SSA disability benefits award 
and the underlying medical records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).  

The veteran also claims that he is entitled to a TDIU as a 
result of his service-connected disabilities.  Because the 
outcome of a claim for service connection may impact the 
claim for TDIU, the issues are inextricably intertwined.  
Inasmuch as the veteran's service connection claims for heart 
disease, an eye disorder, liver disease, and peripheral 
vascular disease are inextricably intertwined with the TDIU 
issue currently on appeal, it would be premature for the 
Board to consider the veteran's claim for a total rating 
based on individual unemployability at this time.

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As these service connection issues are 
"inextricably intertwined" with the TDIU issue currently on 
appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.  

The Board also notes that the veteran has also referred to a 
vocational rehabilitation letter dated in May 2003, which 
notified him that he was not eligible for vocational 
rehabilitation benefits.  The evidence that was considered in 
making this determination included the veteran's service 
connected and non-service connected disabilities.  As the 
rehabilitation file is relevant to the TDIU issue and 
possibly other claims on appeal, it should be obtained.  
38 C.F.R. § 3.159(c)(2).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date for the service connection claims, and ratings 
and effective dates for his claims for an increased rating 
for diabetes and a TDIU.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied.  The AMC/RO must 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  The 
AMC/RO should provide the appellant written 
notification specific to the claims of 
entitlement to an increased rating for 
diabetes mellitus; service connection for 
heart disease, an eye disorder, liver 
disease and peripheral vascular disease, to 
include as secondary to service-connected 
diabetes mellitus; and entitlement to a 
TDIU.  The appellant should be requested to 
submit all evidence in his possession that 
pertains to his claims.

The AMC/RO should also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
disability ratings and effective dates for 
service connection for heart disease, an 
eye disorder, liver disease, and peripheral 
vascular disease, to include on a secondary 
basis; a higher rating and the effective 
date for his diabetes mellitus; and a total 
rating and an effective date for a TDIU.  
See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The AMC/RO should obtain all VA 
hospitalization and outpatient treatment 
records of the veteran that may be 
available, dated since June 2004, and 
associate them with the claims file.

3.  The AMC/RO should also ask the veteran 
to clarify whether all private clinical 
records concerning his diabetes are on 
file.  With respect to any such records 
that are not on file, he must be asked to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of each private care 
provider.

Upon receipt of the appropriate releases, 
the AMC/RO must request all private 
treatment records indicated, if any, and 
associate all received with the file.  If 
any request for private treatment records 
is unsuccessful, the AMC/RO must notify 
the veteran appropriately. 38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e) (2005).

4.  The AMC/RO must contact the SSA and 
obtain all records from that agency 
concerning the veteran's award of 
disability benefits, including a copy of 
the decision and any medical records used 
to make the determination, copies of any 
hearing transcripts, etc.  If the AMC/RO 
determines that the records sought do not 
exist or that further efforts to obtain 
them would be futile, this must be 
specifically indicated in the record.

5.  The AMC/RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation training folder.

6.  Thereafter, the veteran should be 
scheduled for a VA examination to ascertain 
the current severity of his service 
connected diabetes mellitus, Type II, with 
renal insufficiency.  The claims folder 
should be provided to the examiner for 
review.  All indicated tests should be 
performed.  

The examiner should obtain a complete 
medication history and specifically note 
whether the veteran's diabetes requires 
insulin or oral hypoglycemic agents; a 
restricted diet; and regulation of 
activities (defined as avoidance of 
strenuous occupational and recreational 
activities).  The examiner should also note 
any history of episodes of ketoacidosis or 
hypoglycemic reactions and indicate whether 
such has necessitated any hospitalizations 
(number per year) or visits to a diabetic 
care provider (number per month).  The 
examiner should also note any secondary 
renal impairment, any progressive loss of 
weight and strength, and any other 
complications of the veteran's diabetes 
that may be present.  A separate 
examination will determine if the veteran 
has any secondary heart disease, eye 
disease, liver disease or peripheral 
vascular disease.  (See # 7, below.)  All 
findings relevant for rating purposes for 
any other complications or secondary 
conditions that may be present should be 
reported.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

7.  The AMC/RO should also arrange for a 
general medical examination and any other 
specialty evaluations that are deemed 
necessary to determine the nature, extent 
and etiology of any heart disease, eye 
disease, liver disease and peripheral 
vascular disease that may be present.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should consider any pertinent findings set 
forth in the veteran's claims folder.  

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, and any 
tests that are deemed necessary, the 
physician is asked to opine (1) whether it 
is at least as likely as not (50 percent or 
more probability) that any heart disease, 
eye disease,  liver disease or peripheral 
vascular disease that may be present began 
during service or is causally linked to any 
incident of service; and (2) whether it is 
at least as likely as not that any heart 
disease, eye disease, liver disease, or 
peripheral vascular disease that may be 
present was caused or aggravated by the 
veteran's service-connected diabetes 
mellitus.  

The clinician is advised that an opinion of 
"more likely" or "as likely" would 
support a finding of the claimed cause or 
aggravation, whereas "less likely" would 
weigh against the claim.  

The clinician is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, he or she 
should so indicate.  

8.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim for a rating in excess 
of 20 percent for diabetes mellitus; the 
claims for service connection for heart 
disease, an eye disorder, liver disease, 
and peripheral vascular disease, to include 
as secondary to service connected diabetes 
mellitus; and entitlement to a total rating 
based on individual unemployability due to 
service-connected disabilities.  If any of 
these determinations remain unfavorable to 
the veteran, he and his representative must 
be furnished with a supplemental statement 
of the case.  Thereafter, the appellant and 
his representative should be afforded the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

